Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102 (a) (1) as being  anticipated by Frisch et al (Canada Pat Doc. 1 209 026); hereinafter Frisch et al. The teaching of Frisch et al provided hereinbelow.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al.
 Frisch et al teach polymer surface laminated blanks which are useful for making printed circuit boards (PCBs). The blanks include insulating substrates which include epoxy resin with reinforced fiber glass.  A high temperature thermoplastic polymer having a thickness of about 10-500 microns is adhered to at least one surface for the substrate. The thermoplastic film is then chemically treated so that an electrolessly metal can be deposited thereon. Additionally Frisch et al teach providing an epoxy glass substrate clad with 35µ thick copper foil on the top and bottom of the substrate. A copper circuit was etched in the foil by laminating with Riston® 1206, exposing to UV light through a negative, developing out the unexposed Riston ®, etching the copper with cupric chloride and removing the remaining Riston® with ethylene chloride. (Cf. page 42). Additionally Frisch et al teach laminating a thermoset inner core (12) with surface layers of polysulfone film (14) (Cf. page 34) and after laminating,  stabilizing the blank at a temperature of 160oC for about 1 hour. (Cf. page 42). Additionally Frisch et al teach providing an epoxy glass laminate clad with 35µ thick copper foil on the top and bottom of the laminate. A copper circuit is etched in the foil using a photopolymer and exposing to UV light via a negative, developing with 1, 1, 1-trichloroethane, etching the copper with ammoniacal chloride and removing the remaining RistonR with methylene chloride. (Cf. page 42)  
It would have been obvious to provide a method of forming an electrical circuit including a substrate using a metal foil the method including laminating a film to a surface of a substrate; laminating a surface of the metal foil to the film; removing the metal foil to expose a portion of the film or substrate and depositing a first conductor to the portion of the film or substrate.  As further applied to Claim 1 inasmuch as Frisch et al teach at least partially curing the film before removing the metal foil (Cf. pages 31, 32 & 42) the limitation recited in said Claim 3 is held to have been obvious in view of Frisch et al. As further applied to Claims 4 and 5 inasmuch as Frisch et al treats the electroless copper bath with inter alia sodium hydroxide (Cf. page 31) the limitations recited in Claims 4 and 5 are held to have been obvious in view of Frisch et al. Subsequent to treating the film with chemical to electrolessly deposit copper and then electroplate more copper (Cf. page 31, 32) the metal foil is laminated to the film to create multilayer circuit board ( Cf. at least pages 37-38).  The limitation recited in said Claim 6 is held to have been obvious in view of Frisch et al. As further applied to Claim 7 inasmuch as when wishes to make a multilayer circuit board by the method taught by Frisch et al one would treat the film or substrate with a chemical after the step of removing the metal foil. The limitation recited in said Claim 7 is held to have been obvious in view of Frisch et al. As applied to Claims 9 and 10 Inasmuch as Frisch et al teach applying thermoplastic films or sheets on insulating substrates which are used for multilayer circuit boards and using thermosettable resin on webs to create insulating substrates for multilayer circuit boards (Cf. at least page 11) Frisch et al do use a bonding film and therefore the limitations recited in said Claims 9 and 10 are held to have been obvious in view of Frisch et al. (NB A thermosettable resin includes a B-stage resin or a prepeg and these thermosettable resins are common in this art.) As further applied to Claims 11-13 inasmuch as Frisch et al use an inorganic acid e.g. chromic acid, sulfuric acid, a base solution, hydrochloric acids, hydrofluoric acids, chromic acids, borates, fluoroborates and caustic soda to treat blanks (Cf. page 23) before depositing the first conductor portion the first portion of a film or laminating the metal foil to the film the limitations recited in said Claims11-13 are held to have been obvious in view of Frisch et al. As further applied to Claim 14 Frisch et al do not explicitly disclose whether or not the catalyst precursor remains or not on the film after the step of removing the metal foil. A POSITA would have been able to use the catalyst or catalyst precursors i.e. sulfuric acid, a base solution, hydrochloric acids, hydrofluoric acids, chromic acids, borates, fluoroborates and caustic soda to treat blanks (Cf. page 23). When these agents would have been used at least the ions of the agents inherently would remain in the film or substrate. The limitation recited in said Claim 14 is therefore held to have been obvious in view of Frisch et al. As applied to Claim 15 inasmuch as Frisch et al. teach using the aforementioned catalyst precursors before depositing the first conductor (Cf. at least pages 23-24) the limitation recited in said Claim 15 is held to have been obvious in view of Frisch et al. As further applied to Claim 16 inasmuch as Frisch et al teach using electroless copper deposition of the first conductor after the film or substrate has been treated with inter alia sulfuric acid, a base solution, hydrochloric acids, hydrofluoric acids, chromic acids, borates, fluoroborates and caustic soda to treat blanks (Cf. page 23) the limitations recited in said Claim 16 is held to have been obvious in view of Frisch et al. As further applied to Claim 17 inasmuch as Frisch et al teach electroplating a second conductor onto the first conductor (which is commonly don when one initially deposited an electroless conductor (Cf. also page 32) the limitation recited in Claim 17 is held to have been obvious in view of Frisch et al. As further applied to Claim 18 inasmuch as Frisch et al teach using Copper as the metal foil the limitation recited in said Claim 18 is held to have been obvious in view of Frisch et al. (NB Even though Frisch et al teach that copper is being used to make the multilayer circuit boards nevertheless any of the other metals recited in said Claim 18 could be just as effectively used as was copper. That is there would be no impediment using any of the other recited metals recited by applicant which would work using Frisch et al’s laminated circuit boards.) As further applied to Claim 19 inasmuch as Frosch et al teach removing metal foil by means of etching (Cf. at least page 42) the limitation recited in Claim 19 is held to have been obvious in view of Frisch et al.
 Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729                                                                                                                                                                                             .